DETAILED ACTION
This Office action is in response to the Amendment filed on 9 March 2021.  Claims 1-4 and 6-11 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites that the retardation of the first diffraction grating layer is in a range of 0.68 to 2.9. The specification discloses in paragraphs [0014], [0036] and [0038] that the retardation of the first diffraction grating layer is in a range of 0.68 to 2.9.  However, these retardation ranges are without any SI unit. Since no units for the retardation of the diffraction grating has been provided in either the specification or claims, the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of a claim must clearly and precisely define the metes and bounds of the claimed invention, since patented claims place the public on notice of the scope of the patentee's right to exclude. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from this application. It is unclear in claim 1 what the units of the claimed retardation range is, since no SI unit has been provided. Applicant has disclosed that the pitch of the grating layer is in micrometers (see paragraph [0037]), however, no units have been provided for the claimed retardation range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al., US PG pub. 2015/0115236 A1; in view of Kramer US PG pub. 2003/0076594 A1, of record.

Chung does not disclose that the a quarter wavelength retarder formed on the OLED panel, wherein the retardation of the first diffraction grating layer is in a range of 0.68 to 2.9.
Kramer discloses an optical retarder is a quarter wave and wherein the retardation grating layer is in a range of 0.68 to 2.9 (figure. 4; illustrating the effect of varying the ratio of certain grating characteristics upon grating diffraction efficiency of the transmission grating element), furthermore as the FIG. 4 data shows, surface-relief transmission gratings can achieve diffraction efficiency values of greater than 90 percent for both S and P polarizations for the 0.8 to 1.2 .lambda./D ratio range and do not exhibit the anomalies in diffraction efficiency performance as a function of .lambda./D ratio that are observed with reflecting surface-relief gratings. The high diffraction efficiency and lack of anomalies observed with surface-relief transmission gratings occur because they do not contain metal and, therefore, do not have in the visible or near infrared spectrum region complex absorption properties that are characteristic of metal coated surface-relief reflection gratings see paragraph [0087-0089].
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a quarter wavelength or half wavelength wherein the retardation grating layer is in a range of 0.68 to 2.9 since this can reduce depolarization loss and maximize efficiency.

Since either of the above identified solutions would be successful in the know device of Chung et al., Applicant’s device which require polarizer disposed on the quarter-wavelength retarder is not deemed to be innovative but rather, would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to claim 2, Chung discloses wherein the pitch of each of the first gratings (881, fig. 12) is independently in a range of 0.38.mu.m to 8.95...mu.m (paragraph [0021] the surface roughness of the pattern is ranged about 0.1 mu.m to 50.mu.m therefore the pitch of the grating would be falls in to the range or 0.38mu.m to 8.95 mu.m).  
With respect to claim 3, Chung discloses the first diffraction grating layer (881, fig. 12) however Chung did not specifically discloses wherein the duty ratio of is in a range of 0.27 to 0.73.  
However, ratio range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).

With respect to claim 6, Chung discloses wherein the diffraction grating film (881&882, fig. 12) further comprises a second diffraction grating layer (882, fig. 12) formed on the first diffraction grating layer (881, fig. 12), and the second diffraction grating layer (882, fig. 12) includes a plurality of second gratings (882, fig. 12) aligned with a second direction.  
With respect to claim 7, Chung discloses wherein the first diffraction grating layer (881, fig. 12) has a first curable resin with a first refraction index n I, and the second diffraction grating layer (882, fig. 12) has a second curable resin with a second refraction index n2, and n1 and n2 are different (layer 882 is above layer 881 therefor the index of refraction would be different when the light refracted into the layer).  
With respect to claim 8, Chung discloses as applied to claim above however Chung did not discloses wherein the difference between n1 and n2 is in the range of 0.1 to 0.3.  
With respect to claim 9, Chung discloses wherein the first direction and the second direction intersect at an angle between 0° and 90° (as shown in figure 12).  
With respect to claim 10, Chung discloses a half-wave retarder (160, fig. 1) disposed between the quarter-wavelength retarder (160, fig. 1) and the polarizer (paragraph [0066]).  
With respect to claim 11, Chung discloses a functional layer (paragraph [0052]) formed on the substrate (810, fig. 12), wherein the functional layer is selected from one of a group consisting of a hard-coating layer, an anti-reflective layer and an anti-glaring layer or combinations thereof.

Response to Arguments
Applicant's arguments filed 9 March 2021 have been fully considered but they are not persuasive. Applicant has argued that radian is defined in a SI as being a dimensionless value and its symbol is accordingly often omitted. In Applicant’s remarks, Applicant has argued that a radian is a unit of measurement for angles defined by the ratio of the length of the arc of a circle to the radius of that circle. However, the current claim language is claiming the retardation of the first diffraction grating layer is in a range of 0.68 to 2.9.  The claims do not recite a radian. The SI unit for retardation is a unit of length, such as, centimeters or meters.  Since no units have been specified for the claimed retardation of the diffraction grating layer, the rejection of the claims under 35 USC 112 has been maintained. The language of a claim must clearly and precisely define the metes and bounds of the claimed invention, since patented claims place the public on notice of the scope of the patentee's right to exclude. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from this application.
Applicant has further argued that Chung et al., US PG pub. 2015/0115236 A1; and Kramer US PG pub. 2003/0076594 A1 cannot be combined to teach the obviousness combination of a quarter wavelength or half wavelength wherein the retardation grating layer is in a range of 0.68 to 2.9 However, it has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure. "Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure." In re Richman 165 USPQ 509 (CCPA 1970). In this instance, this would teach one of ordinary skill in the art that to use Kramer’s teaching of the retardation layer surface-relief transmission gratings can achieve diffraction efficiency values of greater than 90 percent for both S and P polarizations for the 0.8 to 1.2 .lambda./D ratio range and do not exhibit the anomalies in diffraction efficiency performance as a function of .lambda./D ratio that are observed with reflecting surface-relief gratings, therefore it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the grating diffraction in Kramer in Chung since this can maximize efficiency.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822